El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Carlos Castillo Jnarbe fué convicto de una infracción a la Ley de Automóviles por baber dejado de tocar klaxon en tiempo oportuno, por así decirlo, para evitar lesionar a la persona de G-abriel Blanco. Sólo hubo dos testigos de cargo. El testimonio de los dos testigos de cargo fué en parte contra-dictorio. El hecho que no ha sido controvertido en este caso es que Blanco fué golpeado por el automóvil y que después del accidente sus piernas se hallaban atrapadas por las ruedas del vehículo. Dichos dos testigos no precisan con claridad cuándo y cómo fué golpeado.
El accidente ocurrió en la calle San Justo, entre las de Salvador Brau y Alien. Tomaremos conocimiento judicial de que hay mucho tránsito a través de ese sitio; que general-mente hay carros estacionados al lado este de la calle; que el espacio disponible para pasar un automóvil es muy redu-cido, de suerte que un conductor al pasar queda muy cerca de la acera del lado oeste. La evidencia tendió a demostrar que G-abriel Blanco caminaba por el lado oeste de la calle; que trató de pasar a un grupo de personas que estaban frente a él; que al intentar pasar fué cogido por el automóvil. Negó haber bajado a la calle, pero dijo que el automóvil se había subido a la acera. Por la prueba inferimos con bas-tante certeza que el automóvil no se subió a la acera. Tam-poco hay evidencia de que el mismo invadiese la acera.
*874 En el caso de Aguayo v. Municipio de San Juan, 35 D.P.R. 425, dijimos:
“En cnanto al deber de dar aviso sostenemos como cuestión de derecho qne nn conductor de nn automóvil no tiene ninguna obli-gación de tocar su bocina constantemente al correr por las calles de una ciudad populosa a no ser qne sea para avisar a la gente qne ve o qne están tratando de cruzar, y lo mismo acerca de los vehículos. Generalmente entre cruces es una especie de estorbo (nuisance) el tocar continuamente la bocina a menos que sea para avisar a alguien que está a la vista en la calle o que hace señal de que va a cruzar.”
Desde luego, según expresa el fiscal, nn conductor debe tocar bocina cuando el peligro de otra persona es aparente, según se dijo o se indicó en el caso citado. No bailamos evidencia al' efecto de que Carlos Castillo Juarbe advirtiera peligro alguno para Blanco. No podemos resolver que el conductor hubiese podido prever que alguien se colocaría repentinamente frente al automóvil. Todo el caso tiende a demostrar que se trata de un accidente inevitable, por lo menos en lo que al acusado se refiere. Cualquier duda res-pecto a si al acusado se le presentó la ocasión de tocar bocina debe resolverse a su favor. Los hechos demuestran que al dirigirse hacia la calle Alien, Blanco, en vez de pasar al grupo por la derecha trató de hacerlo por la izquierda, más cerca de la calle, e, indudablemente que descendió de súbito a la calle.

Debe revocarse la sentencia apelada y absolverse al acusado.